Citation Nr: 0841238	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
November 1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

By way of an April 2008 rating decision, the RO granted 
service connection for hyperparathyroidism, status post 
thyroidectomy 2003 with well-healed scar.  Therefore, this 
issue is no longer on appeal.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.  

This case was remanded in January 2008 for further 
development.


FINDINGS OF FACT

1.  The veteran's hypertension was not manifested in active 
service or for more than one year thereafter.

2.  The medical evidence of record does not show a current 
right knee disability. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may be presumed to have been incurred therein.  
38 U.S.C.A.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
October 2005, prior to the initial adjudication of her claim 
in the May 2006 rating decision at issue.  Further VCAA 
letters were sent in January 2006 and February 2008.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both her 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, April 2008, and June 2008, including as it 
relates to the downstream disability rating and effective 
date elements of her claims.

The veteran was afforded a VA examination in February 2008 
and March 2008 for the claims at issue.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA medical records, and statements from the 
veteran and her representative.  The veteran has not 
indicated that she has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for chronic diseases, 
such as hypertension, when it is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

III.  Hypertension

The service medical records fail to show treatment for 
hypertension while in service.  Further, there is no 
documentation of any complaints related to hypertension in 
service or within the one year presumptive period following 
separation from service.  However, the veteran's service 
treatment records showed some systolic blood pressure 
readings above 160 mm as well as some diastolic readings 
above 90 mm.

Subsequent to service, private treatment records from 
February 2003 to January 2007 reflect treatment for 
hypertension.

The veteran underwent a VA examination in February 2008.  The 
veteran told the examiner that she was found to have 
borderline hypertension in 1997 and was placed on a salt 
restricted diet.  She was also prescribed medication for her 
hypertension in 1999 or 2000.  The veteran reported a family 
history of hypertension.  The examiner reviewed the C-file 
and noted that he could not find any documentation of 
hypertension and its management during active duty in the 
service medical records.  He further stated that he could not 
find any documentation of hypertension in the available C 
file medical records, especially in 1997.  He also reviewed 
old VAMC medical record, which showed that the veteran had 
elevated blood pressure and hypertension first on January 
1998 and February 1998.  Upon physical examination, the VA 
examiner noted that the veteran was a 41 year old mildly 
obese female who was 5'5" and weighed 204 pounds.  The VA 
examiner diagnosed hypertension that was well-controlled on 
medication.  He further stated that the veteran's 
hypertension was unlikely related to her military service.  
His rationale was premised on the fact that there was no 
documentation of hypertension and its treatment during active 
service in the medical service records, including the 
separation examination.

During an October 2007 Travel Board hearing, the veteran 
testified that her problems with hypertension started in 
February 1991.  The veteran stated that her blood pressure 
would fluctuate in service, but she was not treated for high 
blood pressure.  (See October 2007 Hearing transcript pages 
4-5).

The Board has reviewed all of the above medical records but 
finds no evidence suggesting that hypertension was manifested 
during service.
 
The only evidence of record supporting the veteran's claim is 
her own lay opinion as to the cause of the hypertension.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation. 
 
Accordingly, her lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 
 
Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hypertension, and 
this appeal must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Right Knee Disability

The service medical records fail to show treatment for a 
chronic right knee condition while in service.  Further, 
there is no documentation of any complaints related to a 
chronic right knee condition in service, except for treatment 
for bilateral knee abrasions in June 1986.

Subsequent to service, private treatment records reflect 
treatment for right knee pain in May 2007.

The veteran underwent a VA examination in March 2008.  The 
veteran told the examiner that she had constant right knee 
pain.  She stated that her trouble started 6 or 7 years ago.  
And, that she began to experience pain in her right knee 
while on the ship during duty when she had to go up and down 
the ladder.  She stated that she visited the doctor and was 
given Motrin.  She further stated that about a year ago her 
knee gave out while she was bathing.  Based on the physical 
examination and x-rays, the examiner found no right knee 
disability.  He stated that he reviewed the C-file and that 
there was no right knee condition that the veteran might have 
acquired in service.  He noted that "clinically as of 
today's examination there was no evidence of any residual of 
trauma."  The knee was stable with good range of motion and 
that her subjective complaints of pain were not supported by 
any objective findings.

During an October 2007 Travel Board hearing, the veteran 
testified that her right knee bursitis started when she was 
on a ship in San Diego shortly after she joined the military.  
(See October 2007 Hearing transcript pages 6-7).
 
In this case, the medical evidence fails to show that the 
veteran has been diagnosed with a current right knee 
disability.  Although the veteran complains of right knee 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
 
In the absence of confirmed diagnoses of a right disability, 
meaning medical evidence showing the veteran has the 
condition alleged, service connection is not warranted.  The 
case law is well-settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability). 

Regardless, the Board has reviewed all of the above medical 
records but finds no evidence suggesting that a right knee 
disorder was manifested during service.  And, to the extent 
the veteran is attempting to provide medical evidence 
concerning the existence of the claimed disability, it is 
also now well-established that an opinion of a person without 
medical training or experience on medical matters such as 
diagnosis and etiology is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  
 
The preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee 
disability.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to be resolved in 
the veteran's favor.  See, e.g., See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension, is denied.

Service connection for a right knee disability, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


